Exhibit 10(ap)

OLD NATIONAL BANCORP

AMENDED AND RESTATED 2008 INCENTIVE COMPENSATION

PLAN PERFORMANCE UNITS AWARD AGREEMENT

This Award Agreement (“Agreement”) is entered into as of January 23, 2014
(“Grant Date”), by and between Old National Bancorp, an Indiana corporation
(“Company”), and                     , an officer or employee of the Company or
one of its Affiliates (“Participant”).

Background

A. The Company adopted the Old National Bancorp Amended and Restated 2008
Incentive Compensation Plan (“Plan”) to further the growth and financial success
of the Company and its Affiliates by aligning the interests of participating
officers and key employees (“participants”) more closely with those of the
Company’s shareholders, providing participants with an additional incentive for
excellent individual performance, and promoting teamwork among participants.

B. The Company believes that the goals of the Plan can be achieved by granting
Performance Units to eligible officers and other key employees.

C. The Compensation and Management Development Committee of the Board has
determined that a grant of Performance Units to the Participant, as provided in
this Award Agreement, is in the best interests of the Company and its Affiliates
and furthers the purposes of the Plan.

D. The Participant wishes to accept the Company’s grant of Performance Units,
subject to the terms and conditions of this Award Agreement, the Plan and the
Company’s Stock Ownership Guidelines.

Agreement

In consideration of the premises and the mutual covenants herein contained, the
Company and the Participant agree as follows:

1. Defined Terms. For purposes of this Agreement, if the first letter of a word
(or each word in a term) is capitalized, the term shall have the meaning
provided in this Agreement, or if such term is not defined by this Agreement,
the meaning specified in the Plan.

(a) “Adjusted Share Distribution” means, with respect to a Performance Unit, a
number of whole and fractional Shares equal to the sum of the Unadjusted Share
Distribution and the Dividend Adjustment.

(b) “Appendix A” means Appendix A to this Agreement, which is hereby
incorporated herein and made a part hereof. Appendix A describes the performance
factor and goals with respect to the Internal Performance Units.



--------------------------------------------------------------------------------

(c) “Appendix B” means Appendix B to this Agreement, which is hereby
incorporated herein and made a part hereof. Appendix B describes the performance
factor and goals with respect to the Relative Performance Units.

(d) “Dividend Adjustment” means, with respect to a Performance Unit, a number of
whole and fractional units, determined as provided in Section 6, which is added
to the Unadjusted Share Distribution to reflect dividend payments during the
Performance Period on the units included in the Unadjusted Share Distribution.

(e) “Internal Performance Unit” means a contingent right awarded pursuant to
this Agreement for distribution of a Share upon attainment of the Performance
Goals as set forth in Appendix A.

(f) “Maximum Performance” means the Performance Goal achievement required for
the maximum permissible distribution with respect to an Internal Performance
Unit, as set out in Appendix A, or a Relative Performance Unit, as set out in
Appendix B.

(g) “Minimum Performance” means the minimum Performance Goal achievement
required for any distribution to be made with respect to an Internal Performance
Unit, as set out in Appendix A, or a Relative Performance Unit, as set out in
Appendix B.

(h) “Performance Goal” means a financial target on which the distribution with
respect to a Performance Unit is based, as set out in either Appendix A or
Appendix B.

(i) “Performance Period” means the Performance Period specified in either
Appendix A or Appendix B.

(j) “Performance Unit” means a contingent right awarded pursuant to this
Agreement for distribution of a Share upon attainment of the Performance Goals
as set forth in either Appendix A or Appendix B.

(k) “Relative Performance Unit” means a contingent right awarded pursuant to
this Agreement for distribution of a Share upon attainment of the Performance
Goals as set forth in Appendix B.

(l) “Section” refers to a Section of this Agreement.

(m) “Target Performance” means the Performance Goal achievement required for the
targeted distribution with respect to an Internal Performance Unit, as set out
in Appendix A, or a Relative Performance Unit, as set out in Appendix B. If
Target Performance is achieved but not exceeded for all Performance Goals, the
Unadjusted Share Distribution with respect to a Performance Unit is one share of
the Company’s voting common stock (“Share”).

(n) “Unadjusted Share Distribution” means, with respect to a Performance Unit,
the total number of Shares to be distributed to the Participant, before adding
the Dividend Adjustment or subtracting required tax withholding.

 

2



--------------------------------------------------------------------------------

2. Incorporation of Plan Terms. All provisions of the Plan, including
definitions (to the extent that a different definition is not provided in this
Agreement), are incorporated herein and expressly made a part of this Agreement
by reference. The Participant hereby acknowledges that he or she has received a
copy of the Plan.

3. Award of Performance Units. The Committee has awarded the Participant
             (        ) Internal Performance Units and                     
(    ) Relative Performance Units, effective as of the Grant Date, subject to
the terms and conditions of the Plan and this Agreement.

4. Contingent Distribution on Account of Performance Units.

(a) Except as provided in Section 5, no distribution shall be made with respect
to any Internal Performance Unit or Relative Performance Unit, unless (i) the
respective Minimum Performance is achieved or exceeded in accordance with the
Performance Goal set out in the applicable Appendix, and (ii) the Participant
(A) is continually employed by the Company and/or an Affiliate at all times from
the award of the Performance Units until the date on which Shares are
distributed pursuant to Subsection (c) below; provided, however, the Committee
may, in its discretion, waive the continuous employment requirement in this
clause (ii), or (B) Terminates Service during the Performance Period on account
of his death, Disability, or Retirement.

(b) All distributions on account of a Performance Unit shall be made in the form
of Shares. The Unadjusted Share Distribution with respect to a Performance Unit,
if any, is dependent on the Company’s achievement of the Performance Goals, as
specified in Appendix A and Appendix B. By way of example, if Target Performance
for the Performance Period is achieved but not exceeded with respect to each
Performance Goal, the Unadjusted Share Distribution shall consist of one share
of the Company’s voting common stock (“Share”). The number of Shares distributed
on account of a Performance Unit shall be increased by the Dividend Adjustment
to determine the Adjusted Share Distribution and reduced by applicable tax
withholding as provided in Section 10. If, after reduction for tax withholding,
the Participant is entitled to a fractional Share, the net number of Shares
distributed to the Participant shall be rounded down to the next whole number of
Shares.

(c) Except as expressly provided in Section 5, the Company shall distribute the
Adjusted Share Distribution, reduced to reflect tax withholding, on the date the
Company files its Form 10K with the US Securities and Exchange Commission in the
calendar year following the year in which the Performance Period ends.

(d) Notwithstanding any other provision of this Agreement, the Committee may, in
its sole discretion, reduce the number of Shares that may be distributed as
determined pursuant to the Adjusted Share Distribution calculation set forth
above. The preceding sentence shall not apply to a distribution made pursuant to
Section 5.

(e) If a Participant Terminates Service during the Performance Period on account
of Participant’s Disability or Retirement, Participant’s Performance Units shall
remain outstanding as if Participant had not Terminated Service, and payments
with respect to such Performance Units shall be made at the same time and
subject to the same performance requirements as payments that are made to
Participants who did not incur a Termination of Service during the applicable
Performance Period.

 

3



--------------------------------------------------------------------------------

(f) If a Participant Terminates Service due to death during the Performance
Period, the performance requirements with respect to the Participant’s
Performance Units shall lapse, and the Participant’s Beneficiary shall, on the
date of such Termination of Service, be fully entitled to payment under such
Performance Units as if targeted performance had been achieved and the
Performance Period ended on the date of the Participant’s death, and such
payments shall be made within sixty (60) days after the Participant’s death.

5. Change in Control. If a Change in Control occurs during the Performance
Period, and the Participant has been continually employed by the Company and/or
an Affiliate from the Grant Date until the day preceding the Change in Control
date, the Company shall distribute to the Participant on the Change in Control
date or within thirty days thereafter the number of Units actually earned
through the date of the Change in Control (pro-rated for the portion of the
Performance period served through the date of the Change in Control), increased
by the Dividend Adjustment, that would have been paid to the Participant
pursuant to Section 4, if (i) the Participant had satisfied the employment
requirement of Subsection 4(a), and (ii) the Performance Period ended on the
Change in Control date with earned Performance Units to be calculated based on
actual Company performance relative to the Performance Goals as of the Change in
Control date. In determining the number of Shares to be distributed to the
Participant pursuant to this Section, no Dividend Adjustment shall be made on
account of anticipated dividends after the Change in Control date. The
Committee, in its sole discretion, may elect for the Company to pay the
Participant, in lieu of distributing Shares, the cash equivalent of the Shares
to be distributed to the Participant pursuant to this Section. Upon such cash
payment or distribution of Shares, the Company’s obligations with respect to the
Performance Units shall end.

6. Dividend Adjustment. Except as otherwise provided for in this Agreement, a
Dividend Adjustment shall be added to the Unadjusted Share Distribution. The
Dividend Adjustment shall be a number of Units equal to the number of Units that
would have resulted, if each dividend paid during the Performance Period on the
Shares included in the Unadjusted Share Distribution had been immediately
reinvested in Shares.

7. Performance Goals. The applicable Performance Goals, the weight given to each
Performance Goal, and the Minimum Performance, Target Performance, and Maximum
Performance are set out in Appendix A and Appendix B.

8. Participant’s Representations. The Participant agrees, upon request by the
Company and before the distribution of Shares with respect to the Performance
Units, to provide written investment representations as reasonably requested by
the Company. The Participant also agrees that, if he or she is a member of the
Company’s Executive Leadership Group at the time the Shares are distributed, and
if at that time he or she has not satisfied the Company’s Stock Ownership
guidelines, the Participant will continue to hold the Shares received in the
Distribution, net of any shares withheld for taxes, until such time as the
Participant has satisfied the Company’s Stock Ownership requirement.

 

4



--------------------------------------------------------------------------------

9. Income and Employment Tax Withholding. All required federal, state, city, and
local income and employment taxes that arise on account of the Performance Units
shall be satisfied through the withholding of Shares otherwise distributable
pursuant to this Agreement.

10. Nontransferability. The Participant’s interest in the Performance Units or
any distribution with respect to such units may not be (i) sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged, or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, other than by will or by the laws of
descent and distribution, or (ii) subject to execution, attachment, or similar
process. Any attempted or purported transfer in contravention of this Section
shall be null and void ab initio and of no force or effect whatsoever.

11. Indemnity. The Participant hereby agrees to indemnify and hold harmless the
Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein. The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with his or her participation in the Plan.

12. Changes in Shares. In the event of any change in the Shares, as described in
Section 4.04 of the Plan, the Committee, consistent with the principles set out
in such Section, will make appropriate adjustment or substitution in the number
of Performance Units, so that the contingent economic value of a Performance
Units remains substantially the same. The Committee’s determination in this
respect will be final and binding upon all parties.

13. Effect of Headings. The descriptive headings used in this Agreement are
inserted for convenience and identification only and do not constitute a part of
this Agreement for purposes of interpretation.

14. Controlling Laws. Except to the extent superseded by the laws of the United
States, the laws of the State of Indiana, without reference to the choice of law
principles thereof, shall be controlling in all matters relating to this
Agreement.

15. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.

16. Recoupment/Clawback. Any grant of Performance Units under this Agreement or
any other award granted or paid to the Participant under the Company’s Amended
and Restated 2008 Incentive Compensation Plan, whether in the form of stock
options, stock appreciation rights, restricted stock, performance units,
performance units, stock or cash, is subject to recoupment or “clawback” by the
Company in accordance with the Company’s Bonus Recoupment/Clawback Policy, as
may be amended from time to time. This Section, “Recoupment/Clawback,” shall
survive termination of this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Performance Unit Award Agreement to be
executed as of the day and year first above written.

PARTICIPANT

 

Accepted by:

           Date:                             

Printed Name:

          

 

OLD NATIONAL BANCORP By:       Kendra L. Vanzo   Executive Vice President -
Chief Human Resources Officer   Old National Bancorp

 

6



--------------------------------------------------------------------------------

APPENDIX A TO 2014 PERFORMANCE AWARD AGREEMENT

(Internal Performance Factors)

Grant Date: January 23, 2014

Performance Units Awarded: See Section 3 of the Agreement

Performance Period: January 1, 2014, through December 31, 2016

Internal Factors for Determining Amount Payable Pursuant to Performance Award

The number of Shares payable on account of a Performance Unit (before any
Dividend Adjustment or tax withholding) will be based on the result of the
following performance factor (“Performance Factor”) during the Performance
Period:

 

  •   Earnings Per Share (EPS) Compound Annual Growth Rate (CAGR)

Definitions Related to Internal Performance Factors

Earnings Per Share (EPS): Earnings Per Share is defined as GAAP EPS, as reported
in the Company’s Form 10-K for the fiscal year excluding, however, extraordinary
items and non-recurring charges, both as determined under GAAP, recognized
during the fiscal year ending December 31, 2013 (base period) and December 31,
2016 (ending period) and also excluding the impact of any merger and integration
charges associated with any transaction(s) that close in 2016.

Compound Annual Growth Rate (CAGR): The compound annual growth rate is the year-
over-year growth rate of EPS over a three year period of time. The compound
annual growth rate is calculated by taking the nth root of the total percentage
growth rate, where n is the number of years in the period being considered. The
formula is as follows:

CAGR = (ending period EPS/base period EPS)(1/# of years) - 1

Performance Weighting Fraction

“Performance Weighting Fraction” means the relative importance of each
performance measure in evaluating performance and determining the number of
Shares to be distributed (before any Dividend Adjustment or tax withholding)
with respect to each Performance Unit. The following weight has been assigned to
the performance factor:

 

EPS

CAGR

100%

 

7



--------------------------------------------------------------------------------

Calculation of Performance

For the Performance Factor, the performance level will be determined at the end
of the Performance Period. The performance level will then be multiplied by the
Performance Weighting Fraction, resulting in the Company’s Performance Level.
The table below shows the percentage of Shares to be issued with respect to each
Performance Unit (before any Dividend Adjustment or tax withholding) at various
performance levels:

PERFORMANCE BASED RESTRICTED STOCK UNITS

Performance Period - 2014 to 2016

Performance Range Schedule

 

BaseLine = >

   $ 1.00   

Performance Weight = >

     100 % 

 

Performance Range

   EPS—Fully
Diluted (3yr
CAGR)     Percentage
of Target     Percent of
Incentive Earned  

MAXIMUM

     8.00 %      133.3 %      150 %       7.80 %      130.0 %      145 %      
7.60 %      126.7 %      140 %       7.40 %      123.3 %      135 %       7.20
%      120.0 %      130 %       7.00 %      116.7 %      125 %       6.80 %     
113.3 %      120 %       6.60 %      110.0 %      115 %       6.40 %      106.7
%      110 %       6.20 %      103.3 %      105 % 

TARGET

     6.00 %      100.0 %      100 %       5.87 %      97.8 %      95 %      
5.73 %      95.6 %      90 %       5.60 %      93.3 %      85 %       5.47 %   
  91.1 %      80 %       5.33 %      88.9 %      75 %       5.20 %      86.7 % 
    70 %       5.07 %      84.4 %      65 %       4.93 %      82.2 %      60 % 
     4.80 %      80.0 %      55 %       4.67 %      77.8 %      50 %       4.53
%      75.6 %      45 %       4.40 %      73.3 %      40 %       4.27 %     
71.1 %      35 %       4.13 %      68.9 %      30 % 

MINIMUM

     4.00 %      66.7 %      25 % 

 

8



--------------------------------------------------------------------------------

Example: The following example shows the Unadjusted Share Distribution on
account of 1,000 Performance Units, based on an ending period EPS of $1.17.

EPS – Base Period: $1.00

EPS – Ending Period: $1.17

CAGR = (1.17/1.00)(1/3) – 1 = 5.37%

 

     2014 – 2016
EPS CAGR     Total  

Actual Results

     5.37 %   

Performance Level (a)

     75 %   

Factor Weight (b)

     100 %   

Shares Issued With Respect to the Performance Units (before Dividend Adjustment
or Withholding)

       750   

Timing of Award Determination and Distribution

Once performance results for the Company are known and approved by the auditors,
the Compensation Committee will review and approve the final performance results
for the Performance Factor. The Compensation Committee reserves the right to use
negative discretion to reduce the amount of any payment. The Shares will be
distributed in accordance with the timing set forth in Section 4(c) of this
Agreement.

 

9



--------------------------------------------------------------------------------

APPENDIX B TO 2014 PERFORMANCE AWARD AGREEMENT

(Relative Performance Measures)

Grant Date: January 23, 2014

Performance Shares Awarded: See Section 3 of the Agreement

Performance Period: January 1, 2014, through December 31, 2016

Relative Factors for Determining Amount Payable Pursuant to Performance Award

The number of Shares payable on account of a Performance Share (before any
Dividend Adjustment or tax withholding) will be based on the results of the
following relative performance factor (“Performance Factor”) during the
Performance Period, as measured against the comparator “Peer” group:

Total Shareholder Return (TSR). Total Shareholder Return means the three-month
average stock price for the period ending December 31, 2013 (“Calculation
Period”) compared to the three-month average stock price for the period ending
December 31, 2016 (“Calculation Period”) for the Company and the Peer Group. The
three-month average stock price will be determined by averaging the closing
stock price of each day during the three months ending on the applicable
December 31, including adjustments for cash and stock dividends.

Peer Group. The “Peer Group” is made up of the following:

 

Company Name

   Ticker    State

OLD NATIONAL BANCORP

   ONB    IN

COMMERCE BANCSHARES INC

   CBSH    MO

CULLEN/FROST BANKERS INC

   CFR    TX

VALLEY NATIONAL BANCORP

   VLY    NJ

BANCORPSOUTH INC

   BXS    MS

BANK OF HAWAII CORP

   BOH    HI

WINTRUST FINANCIAL CORP

   WTFC    IL

FIRSTMERIT CORP

   FMER    OH

IBERIABANK CORP

   IBKC    LA

UMB FINANCIAL CORP

   UMBF    MO

TRUSTMARK CORP

   TRMK    MS

PROSPERITY BANCSHARES INC

   PB    TX

FIRST MIDWEST BANCORP INC

   FMBI    IL

FIRST INTERSTATE BANCSYSTEM

   FIBK    MT

SUSQUEHANNA BANCSHARES INC

   SUSQ    PA

MB FINANCIAL INC

   MBFI    IL

UNITED BANKSHARES INC/WV

   UBSI    WV

FIRST COMMONWLTH FINL CP/PA

   FCF    PA

GLACIER BANCORP INC

   GBCI    MT

F N B CORP

   FNB    PA

RENASANT CORP

   RNST    MS

FULTON FINANCIAL

   FULT    PA

PARK NATIONAL CORP

   PRK    OH

FIRST FINL BANCORP INC/OH

   FFBC    OH

WESBANCO INC

   WSBC    WV

PINNACLE FINL PARTNERS INC

   PNFP    TN

1ST SOURCE CORP

   SRCE    IN

FIRST MERCHANTS CORP

   FRME    IN

BANCFIRST CORP/OK

   BANF    OK

CHEMICAL FINANCIAL CORP

   CHFC    MI

S & T BANCORP INC

   STBA    PA

HEARTLAND FINANCIAL USA INC

   HTLF    IA

 

10



--------------------------------------------------------------------------------

A Peer Group member shall be removed if it is acquired or fails during the
Performance Period.

Calculation of Performance

For the Performance Factor: TSR will be calculated for each member of the Peer
Group. The Company’s TSR percentile rank in the Peer Group will be utilized to
determine the percentage, if any, of the Shares earned under the Performance
Share award.

The table below shows the percentage of Shares to be issued with respect to each
Performance Share (before any Dividend Adjustment or tax withholding) at various
performance levels:

 

Average

Percentile Rank vs. Peer

Group

   % of Shares
Earned     Performance Level

< 25%

     0 %   

25%

     25 %    Threshold

30%

     30 %   

35%

     40 %   

40%

     55 %   

45%

     75 %   

50%

     100 %    Target

55%

     108 %   

60%

     117 %   

65%

     125 %   

70%

     133 %   

75%

     142 %   

80%

     150 %    Maximum

 

11



--------------------------------------------------------------------------------

The percentile rank will be reduced to the next lowest level if the final
percentile rank does not equal one of the levels listed in the above schedule.
For example, if the Company’s Percentile Rank is 48%, 75% of one Share will be
issued with respect to each Performance Share.

Award Adjustment

The Compensation and Management Development Committee reserves the right to
reduce performance shares (in whole or in part) should the Company’s TSR be
negative for the performance period.

Timing of Award Determination and Distribution

Once performance results for the Company are known and approved by the auditors,
the Compensation Committee will review and approve the final performance results
for the Performance Factor. The Compensation Committee reserves the right to use
negative discretion to reduce the amount of any payment. The Shares will be
distributed in accordance with the timing set forth in Section 4(c) of this
Agreement.

 

 

12